PER CURIAM:
This claim was originally filed in the names of Derrick A. Ramsey and his wife, Karen S. Ramsey. At the hearing, the Court amended the style of the claim to reflect that the true owner of the vehicle involved was Derrick A. Ramsey.
Claimant’s vehicle was travelling in a westerly direction on State Route 3 on the afternoon of April 21, 1984, near Sylvester, West Virginia, when rocks came off a hill and struck the vehicle as it passed. The damage totalled $665.49.
*246At the hearing, the driver of the car, Karen S. Ramsey, testified that she had been travelling home from the drug store at approximately 40 mph when the rocks struck. The car was shoved across the road into the brush, then slid back into the middle of the road.
Claimant Derrick A. Ramsey testified that he and his wife had lived in the area for ten years, and that the hillside was subject to falling rocks. The respondent’s Boone County Maintenance Supervisor, James S. Meadows, stated that his office received no complaints with regard to rocks or rock falls on Route 3 immediately prior to April 21, 1984. Mr. Meadows testified that the Department of Highways was engaged in pothole repair prior to the date of the accident, but was not working on the berm or the rock cliff.
The law in West Virginia is well settled that the State is neither an insurer nor a guarantor of the safety of motorists travelling upon its highways. Adkins v. Sims, 130 W. Va. 645, 46 S.E.2d 81 (1947). To be found liable, the respondent must have had notice of the particular hazard. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1976). Nothing in the record of this case indicates that the respondent was aware of the condition of the rock cliff; therefore, the claim must be denied.
Claim disallowed.